Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
			Priority and Status of the Claims
1.	This application is a CON of 15/832,059  12/05/2017  PAT 10406119, which is a CON of 15/567,838 10/19/2017 PAT 10456407, which is a 371 of PCT/US2016/028425 04/20/2016, and claims benefit of the provisional application: 62/150,185 with a filing date 04/20/2015.  
2.	Amendment including cancelation of claims 1-61 and 64, and a terminal disclaimer in the amendment filed on 5/13/2021 is acknowledged. Claims 62-63 are pending in the application.
Reasons for Allowance
3.	Since the terminal disclaimer against Chauhan et al.   ‘119 and ‘223 has been filed and approved in the Office, therefore the rejection of claims 62-63 under the obviousness-type double patenting over Chauhan et al.   ‘119 and ‘223 has been overcome in the amendment filed on 5/13/2021. 
4. 	Claims 62-63 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use and process of making has not been found. Claims 62-63 are allowed. 

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 22, 2021